DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/12/2021, is acknowledged. Claims 1 and 16 are amended. Claims 8 – 9 and 17 – 18 are canceled. Claims 1 – 7, 10 – 16, and 19 – 20 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10 – 16, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118098 (“Valls”; of record).
Regarding claim 1, Valls teaches a steel ([0001]). The limitation “for a die-casting die” is noted to be directed to intended use. It is held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from the prior art satisfying the claimed structural limitations (MPEP 2114). Regardless, it is noted that Valls teaches that the steel which is taught is a tool steel, which is suitably fitted as tooling (i.e. a die piece) for die casting ([0058]).
Valls teaches a steel composition ([0059], L 8-11; P 7, Table) which is compared to the claimed composition in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges taught by Valls encompass or fall within the claimed composition ranges for each recited element in the claimed composition.
It is noted that Valls teaches steel composition in terms of weight percentage, whereas the instant claim recites composition in terms of mass percentage. An ordinarily skilled artisan would 
The examiner notes that Valls teaches a compositional range for Hf (P 7, Table) which is inclusive of 0 wt%. As such, the taught Hf content would not preclude Valls from satisfying the closed composition of the instant claim, as it is not a required element in the composition taught by Valls.
	Further, Valls teaches that the steel has a hardness of 48 HRC at a maximum, in the pre-hardened state ([0031], L 14-17; see [0105]-[0107] – “Delivery Hardness HRc”). It is noted that such a hardness range encompasses the claimed hardness range of 26-43 HRC.
In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hardness range taught by Valls (up to 48 HRC) encompasses the claimed hardness range of the instant claim (26-43 HRC).
	Moreover, Valls teaches that the thermal conductivity of the steel is suitably above 35 W/mK ([0059], L 1-3). Such a thermal conductivity range falls within the claimed range of λ ≥ 27.0. It is noted that the instant specification discloses thermal conductivity measurements in terms of W/mK (Instant Application: [0027]), although no unit is explicitly present in the claim. Thus, the Examiner has interpreted the claimed thermal conductivity measurement to be in units of W/mK.
	It is noted that the method by which thermal conductivity is measured is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same 
	Further, Valls teaches that no ferrite is desirably contained within the steel ([0036], L 61-63; [0042], L 3-5). 
Regarding no ferrite being present “after quenching”, it is noted that this aspect of the claim limitation is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the point during processing at which the aforementioned property (the non-presence presence of ferrite) is obtained, is irrelevant. The structural limitation imparted by such a limitation requires only that this property (e.g. the non-presence of ferrite) be taught by the prior art. 
Regardless, it is noted that the microstructure which Valls teaches appears to be a microstructure which is present in the steel subsequent to a quenching step ([0025]-[0026]; [0044], L 27-28; [0080], L 27-30).
Regarding claim 2, Valls teaches the composition contains 0-2 wt% Cu and 0-6 wt% Ni ([0059], L 8-11; P 7, Table). Such ranges encompass the claimed ranges of 0.30<Cu≤1.50 and 0.30<Ni≤1.50.
prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Cu and Ni ranges of the instant claim lie inside ranges disclosed by Valls.
Regarding claim 3, Valls teaches the composition contains 0-0.6 wt% B ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.0001<B≤0.0050.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed B range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 4, Valls teaches the composition contains 0-10 wt% W and 0-6 wt% Co ([0059], L 8-11; P 7, Table). Such ranges encompass the claimed ranges of 0.30<W≤4.00 and 0.10<Co≤3.00.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed W and Co ranges of the instant claim lie inside ranges disclosed by Valls.
Regarding claim 5, Valls teaches the composition contains 0-1.5 wt% Nb, 0-3 wt% Ta, 0-2 wt% Ti, and 0-3 wt% Zr ([0059], L 8-11; P 7, Table). Such ranges encompass the claimed ranges of 0.004<Nb≤0.200, 0.004<Ta≤0.200, 0.004<Ti≤0.200, and 0.004<Zr≤0.200.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Nb, Ta, Ti, and Zr ranges of the instant claim lie inside ranges disclosed by Valls.
Regarding claim 6, Valls teaches that in addition to the elements recited in the Table on Page 7 of the reference, the composition may also contain trace elements which are most preferably present in amounts less than 0.78 wt% ([0061], L 4-5). Valls teaches that the trace elements may 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed S, Ca, Se, Te, Bi, and Pb ranges of the instant claim lie inside the range of trace elements which may include these elements disclosed by Valls.
Regarding claim 7, Valls teaches a die casting die formed of the taught steel ([0058]).
Regarding claim 10, Valls teaches the composition contains 0-10 wt% W ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.30<W≤4.00
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed W range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 11, Valls teaches the composition contains 0-6 wt% Co ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.10<Co≤3.00.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Co range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 12, Valls teaches the composition contains 0-1.4 wt% Si ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.010≤Si≤0.60.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Si range of the instant claim lies inside the range disclosed by Valls.
13, Valls teaches the composition contains 0-3 wt% Mn ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 1.40≤Mn≤1.90.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Mn range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 14, Valls teaches the composition contains 0-3 wt% Cr ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 2.45≤Cr≤2.68.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Cr range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 15, Valls teaches the composition contains 0-10 wt% Mo ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.52≤Mo≤0.90.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Mo range of the instant claim lies inside the range disclosed by Valls.

Regarding claim 16, Valls teaches a steel ([0001]). The limitation “for a die-casting die” is noted to be directed to intended use. It is held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from the prior art satisfying the claimed structural limitations (MPEP 2114). Regardless, it is noted that Valls teaches that the steel which is taught is a tool steel, which is suitably fitted as tooling (i.e. a die piece) for die casting ([0058]).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the compositional ranges taught by Valls encompass or fall within the claimed composition ranges for each recited element in the claimed composition.
It is noted that Valls teaches steel composition in terms of weight percentage, whereas the instant claim recites composition in terms of mass percentage. An ordinarily skilled artisan would have been capable of converting from one unit to the other, and would have expected them to overlap in the exact same manner upon doing so.
The examiner notes that Valls teaches a compositional range for additional alloying elements (P 7, Table), all of which are inclusive of 0 wt%. As such, the taught additional alloying element content would not preclude Valls from satisfying the closed composition of the instant claim, as they are not required elements in the composition taught by Valls.

In the case where the claimed ranges “overlap or lie inside ranges taught by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the hardness range taught by Valls (up to 48 HRC) encompasses the claimed hardness range of the instant claim (26-43 HRC).
	Moreover, Valls teaches that the thermal conductivity of the steel is suitably above 35 W/mK ([0059], L 1-3). Such a thermal conductivity range falls within the claimed range of λ ≥ 27.0. It is noted that the instant specification discloses thermal conductivity measurements in terms of W/mK (Instant Application: [0027]), although no unit is explicitly present in the claim. Thus, the Examiner has interpreted the claimed thermal conductivity measurement to be in units of W/mK.
	It is noted that the method by which thermal conductivity is measured is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Specifically, it is noted that the method by which a thermal conductivity measurement is taken, does not provide any structural limitation of the claimed product itself.
	Further, Valls teaches that no ferrite is desirably contained within the steel ([0036], L 61-63; [0042], L 3-5). 

Regardless, it is noted that the microstructure which Valls teaches appears to be a microstructure which is present in the steel subsequent to a quenching step ([0025]-[0026]; [0044], L 27-28; [0080], L 27-30).
Regarding claim 19, Valls teaches the composition contains 0-3 wt% Cr ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 2.45≤Cr≤2.68.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Cr range of the instant claim lies inside the range disclosed by Valls.
Regarding claim 20, Valls teaches the composition contains 0-10 wt% Mo ([0059], L 8-11; P 7, Table). Such a range encompasses the claimed range of 0.52≤Mo≤0.90.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed Mo range of the instant claim lies inside the range disclosed by Valls.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118098 (“Valls”; of record) in view of WO 02/103073 (“Suehiro”; of record).
Regarding claim 6, Valls teaches that in addition to the elements recited in the Table on Page 7 of the reference, the composition may also contain trace elements which are most preferably present in amounts less than 0.78 wt% ([0061], L 4-5). Valls teaches that the trace elements may include S, Ca, Se, Te, Pb, and Bi, alone and/or in combination with each other or other recited trace elements ([0061], L 5-12).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness exists, as the claimed S, Ca, Se, Te, Bi, and Pb ranges of the instant claim lie inside the range of trace elements which may include these elements disclosed by Valls.
Additionally, Suehiro teaches a high-strength alloyed steel sheet (P 1, L 9-12). Suehiro teaches the composition contains no more than 0.1% of S (P 6, L 35). Suehiro teaches that the upper limit of 0.1% of S is chosen as S present in greater amounts deteriorates toughness of the steel (P 12, L 11-15).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Suehiro and incorporate S in the steel in amounts up to a maximum of 0.10 mass%. The presence of S in amounts greater than this maximum may deteriorate the toughness of the steel.
It is noted that the S range of modified Valls (0-0.10% S) encompasses the claimed range of 0.008<S≤0.050. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Thus, a prima facie case of obviousness .

Response to Arguments
Applicant’s remarks filed 11/12/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claims 1 and 16 distinguish over the rejections made in the previous correspondence under 35 USC 103 over the Suehiro reference. It is noted that the grounds of rejection based on Suehiro as a primary reference have been withdrawn by the Examiner, and Applicant’s arguments are thus moot.
Upon further consideration, new ground of rejection have been presented by the Examiner, citing the Valls reference, previously made of record by the Examiner on form PTO-892 mailed 8/19/2021. Applicant’s arguments do not apply to the new grounds of rejection entered by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6478898 (“Sera”) – a tool steel having composition similar to the claimed composition of the present application.
US 2016/0010168 (“Valls Angles”) – a tool stool such as for die casting applications, having a composition substantially similar to the composition as claimed in the present application.
US 2020/0181728 (“Hashimoto”; available as prior art due to effective filing date of 8/31/2017) – a steel sheet having a composition substantially similar to the composition as claimed in the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735